DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 12, and 15 are objected to because of the following informalities:  
Claims 7, 12 limitation of “the tolerance further comprises a rib” should be replaced with - - the tolerance ring further comprises a rib - - to correct missing word.
Claim 15 recitation of “a folded portions comprising radially extending projection” should be replaced with - -  a folded portion comprising a radially extending projection - -  to correct grammar.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-3, 5, 6, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,371,213 to Slayne in view of U.S. Pat. No. 7,850,389 to Hanrahan.
Slayne ‘213 teaches limitations for a “tolerance ring comprising: a sidewall having a first and a second opposite major surfaces spaced apart by a thickness” – inner and outer surfaces of a formed ring, “wherein the first major surface defines an inner diameter of the tolerance ring at a first location of the sidewall and an outer diameter of the tolerance ring at a second location of the sidewall” – a respective inner and outer dimeter of the disclosed ring.  Slayne ‘213 does not disclose “wherein the tolerance ring comprises at least one folded portion”.  However, Hanrahan ‘389 for example as shown in Fig 2 discloses that it is well known in the art to form a closed ring by folding over portions to form an inter-engaging seam.  It would have been obvious to one of ordinary skill in the art to form a closed ring as described by Slayne 213 using the folded portions forming technique as disclosed by Hanrahan ‘389 inasmuch as the technique is shown to be well-known technique for forming a closed ring and would not otherwise affect the function of the ring disclosed by Slayne ‘213 explicitly suggests that the ring of the invention therein disclosed may be embodied as a continuous unbroken ring.  As relied on, Hanrahan ‘389  discloses further limitation of “and wherein at least one of the at least one folded portions comprises a radially extending projection at a portion of the  sidewall” – as shown in Fig 2, the folded portion is shown to define a radially-inward extending projection at a portion of the sidewall which essentially forms an axial rib.  As relied on Slayne ‘213 teaches further limitation of “wherein the tolerance ring further comprises a low friction material coupled to at least a portion of the sidewall” – Slayne ‘213 as relied on teaches embodiments having one or both sides of the strip material being coupled to a low friction material.
As regards claim 2, the ring of Slayne ‘213 as modified in view of Hanrahan ‘389 to include being continuous with folded portions seam would have ‘multiple wall construction” along 100% of its axial length at the seam.
As regards claim 3, Slayne ‘213 as relied on teaches further limitation of “a tangent to the first major surface at the second location is parallel to a central axis of the tolerance ring” – the prior art ring’s geometry is such that tangents having line contact along straight portions of the ring such as 109,110, or a projection 108 for example are parallel to the central axis.  
As regards claim 5, the folded portions structure of Fig 2 of Hanrahan ‘389 as relied on teaches further limitations of “the tolerance ring comprises at least one folded portion” – the folded portion making the ring continuous, “and wherein at least one of the at least one folded portions comprises a compression feature” – the axial rib structure comprising the folded portion, “adapted to deform in an axial direction” – Although not explicitly disclosed to deform in an axial direction, one of ordinary skill in the art would recognize the prior art folded portion’s rib structure is inherently ‘adapted to’ deform in an axial direction should sufficient compressive force to cause deformation be applied.  It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. 

As regards claim 10, the folded portions structure of Fig 2 of Hanrahan ‘389 as relied on teaches further limitation of “the folded portion comprises a compression feature disposed adjacent to an axial end of the tolerance ring” – Although not explicitly disclosed to be compressed in an axial direction, one of ordinary skill in the art would recognize the disclosed folded portion’s rib structure is inherently capable to be compressed should an axial compressive force be applied and that it is shown to be located adjacent the axial end(s) of the ring. 
As regards claim 11, the folded portions structure of Fig 2 of Hanrahan ‘389 as relied on teaches further limitation of “the compression feature is deformable in an axial direction” – Although not explicitly disclosed to deform in an axial direction, one of ordinary skill in the art would recognize the prior art rib structure is inherently capable to be deformed in an axial direction should sufficient compressive force to cause deformation be applied.
 	As regards claim 14, Slayne ‘213 teaches limitations for an “assembly comprising: outer component defining a bore” – 302 in Fig 3 and otherwise described, “an inner component disposed in the bore” – 306, “and a tolerance ring disposed between the inner and outer components” – 200 and wherein the reference discloses analogous arrangement with respect to the other embodiments of ring disclosed by the reference, “the tolerance ring comprising: a sidewall having a first and a second opposite major surfaces spaced apart by a thickness” – respective inner and outer wherein the tolerance ring further comprises a low friction material coupled to at least a portion of the sidewall” – as shown and described. As relied on, Hanrahan ‘389 teaches further limitation of “and wherein at least one of the at least one folded portions comprises a radially extending projection at a portion of the  sidewall” – the folded portion defines a radially-inward extending projection of the sidewall. 

Allowable Subject Matter
Claims 15-19 are allowed.

Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since Applicant’s amendment of the claims did not necessitate all grounds of rejection, this Office action is NOT made Final in order to provide Applicant full opportunity to respond to any new issues raised.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


GARY. ESTREMSKY
Examiner
Art Unit 3677


/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677